Blandford, J.
Where the evidence in a criminal case demanded a verdict of guilty, and left no doubt as to the guilt of the accused, the failure of the court to charge on the subject reasonable doubts will not require a new trial, no request having been made to charge,.and the attention of the court not having been called to that point.
(a) This case differs from that in 67 Ga, 153, where the attention of the court was called to the question. It differs from that in 70 Ga., 825, where the facts were doubtful, and the accused might have suffered injury from the failure of the court to charge the law as to reasonable doubts. In a case like the present, if the defendant desires a charge on that subject, he should request it.
Judgment affirmed.